ON MOTION FOR REHEARING.
WOODLEY, Judge.
The record has again been reviewed carefully in the light of appellant’s motion for rehearing.
He argues with much force the contention that the testimony of Inspector Francis Adams is not sufficient to support a finding by the jury that he inspected the identical ten head of cattle delivered to the stockyards in Texarkana by Boyce Campbell, nor a finding that the two head of cattle he saw at Kelley Bud’s place in Arkansas had ever been among the ten head he inspected at Texarkana.
Adams testified that the two head of cattle he saw in Kelley Bud’s place “were the same cattle that were in that pen 249 at the time I inspected them.”
The record does not show that Adams, in his testimony fixed the exact time of his inspection of the ten head of cattle. But having testified that he was, on or about November 18th or 19th, employed as an inspector for the Texas-Southwestern Cattle Raisers Association as brand inspector, he testified: “Yes Sir, on or about that date I had an occasion to inspect ten head of cattle. They were there in the stockyards. They were in —well, I believe 249 is the first pen on the left as you go in the alley.”
He also testified: “Yes Sir, I saw some of those cattle later. I saw them at Ogden, Arkansas. I saw them at Kelley Bud’s place.”
If there be doubt as to the sufficiency of Inspector Adams’ testimony to show that the cattle he inspected were the identical ten head placed in pen 249 and which came from Preston and *415Rosson and were delivered to the stockyards by Boyce Campbell, we think that the deficiency was supplied by the testimony of Houston Whitney brought out in his cross-examination by appellant’s counsel to the effect that he did not know who took his cattle, but he traced them back and found that they were sold by Rosson and Preston. Having brought out this testimony, appellant pursued the matter no further in an effort to show what the tracing consisted of, or that it was upon hearsay.
We remain convinced that the circumstantial evidence is sufficient to support the verdict of the jury, and that other questions raised on the appeal were properly disposed of on original submission.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.